Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 14, 2016

                                    No. 04-16-00076-CV

                        IN THE INTEREST OF J.D.R., A CHILD,

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-02916
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
       This is an appeal from an order terminating appellant’s parental rights. Appellant’s
motion for extension of time to file appellant’s brief is GRANTED. We ORDER appellant to file
appellant’s brief on or before May 2, 2016. NO FURTHER EXTENSIONS WILL BE
GRANTED.




                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court